NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

EALISE CRUMB,                                    No. 10-56484

               Plaintiff - Appellant,            D.C. No. 2:07-cv-06114-GHK-
                                                 PLA
  v.

ORTHOPEDIC SURGERY MEDICAL                       MEMORANDUM *
GROUP, DBA Beverly Hills Orthopedic
Group; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ealise Crumb appeals pro se from the district court’s judgment in her race

discrimination action arising from a doctor’s appointment. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s grant of a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to dismiss and summary judgment. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th

Cir. 2009). We affirm in part and dismiss in part.

      The district court properly dismissed Crumb’s claims against the state

defendants for the reasons stated in its order filed on April 9, 2008. The district

court did not abuse its discretion by denying Crumb leave to amend her first

amended complaint because it had already provided notice of the pleading

deficiencies in its initial order granting leave to amend. See Chodos v. W. Publ’g

Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of review and noting

that court’s discretion is particularly broad where it has already granted leave to

amend).

      The district court properly granted summary judgment to the medical

defendants on Crumb’s discrimination claims for the reasons stated in its order

filed on August 18, 2010.

      The district court did not abuse its discretion by denying without prejudice

Crumb’s motion to compel certain discovery based on her failure to comply with

the local “meet and confer” rule. See Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review and describing court’s broad discretion

to permit or deny discovery); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.

1993) (reviewing application of local rules for abuse of discretion).


                                           2                                    10-56484
      Crumb’s remaining contentions, including those concerning the district

court’s alleged bias, reconsideration of the dismissal of the state defendants, the

case schedule, Crumb’s deposition, and the imposition of sanctions, are

unpersuasive.

      We lack jurisdiction to review the district court’s order denying

reconsideration of summary judgment because Crumb failed to file an appeal or

amended notice of appeal from that post-judgment order. See Fed. R. App. P.

4(a)(4)(B)(ii) (appellant must file a notice of appeal or amend a previously filed

notice of appeal to secure review of a post-judgment order). Accordingly, we

dismiss that portion of the appeal.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Crumb’s motions to file a late and oversized reply brief are granted, and the

Clerk is directed to file the reply brief received on March 8, 2012. Crumb’s motion

to modify her opening brief is denied. Crumb’s motion to supplement the record

on appeal is denied to the extent that she seeks to add documents that were not

presented to the district court.

      AFFIRMED in part; DISMISSED in part.


                                           3                                    10-56484